Title: Thomas Jefferson to William McCandless, 29 March 1809
From: Jefferson, Thomas
To: McCandless, William


          Sir   Monticello. Mar. 29. 09.
           I recieved on the evening of the 1st of March the resolutions inclosed in your letter of Feb. 20. for the purpose of being laid before both houses of Congress. usage & perhaps sound principle not permitting the President to place himself between the representatives & their constituents, who have a right to address their legislature directly, I delivered, the next day a copy of your resolutions to the a member s of Pensylvania in each house of Congress. but as that body was to rise on the day ensuing that, the mass of indispensable business crouding on the last moments of the session scarcely admitted the opportunity of a compliance with your wishes.
          I avail myself of this occasion of returning sincere thanks for the kind dispositions towards myself expressed in your letter, and for the sentiments, which it conveys, of approbation of my conduct in the administration of the public affairs. if that conduct has met the general approbation of my country, it is the highest reward I can recieve: and I shall ever feel towards them that gratitude which the confidence they have favored me with so eminently calls for. Accept for yourself the assurances of my high respect.
          
            Th:
            Jefferson
         